Sanders, C. J.,
dissenting:
In the view I take of this record, it is not apparent to me that any injustice has been done the appellant by the judgment- against him for an attorney’s fee of $100, deemed and found by the court to be a reasonable allowance pursuant to the terms of the contract sued on.
*200The defendant, upon the overruling of his demurrer to the complaint, failed to answer, and, upon application of plaintiff, his default was noted in the minutes of the court, but no judgment by default was entered. The court set the case for trial, the purpose of which setting was to judicially determine upon a trial the amount for which final judgment was to be rendered. On the day fixed for trial plaintiff and defendant appeared by their counsel and the action proceeded to judgment in the same manner as if an answer had been filed raising an issue for trial, or as upon an issue confessed. The court heard the evidence, made findings, and upon its findings of fact and conclusions of law rendered judgment for the amount of the principal sum demanded in the complaint, and in addition thereto an attorney’s fee, as above stated.
If the defendant had not appeared at all, or had taken proper exceptions to the proceedings for the assessment of damages, he might now be heard to complain that the judgment rendered was for a sum greater than that demanded in the complaint; but having appeared and voluntarily proceeded with the trial of the only question to be judicially determined — the assessment of damages — without protest, objection, or taking any exceptions, he must now be held to have confessed the cause of action and plaintiff’s right to an attorney’s fee as incident thereto. This being the true situation, the appellant is in no position to urge upon this appeal for the first time that he was entrapped, ensnared, and deceived by the prayer of the complaint. Except for this contention the appeal is totally without merit. The only purpose of defendant’s appearance was to see that the court did not do the very thing it did do. The defendant having had his day in court, if he was dissatisfied with the assessment he should have moved the court for its correction, and if he desired a review of his objections they should be brought here by a proper bill of exceptions. 13 Cyc. 229.
Counsel for defendant are evidently of the opinion *201that, the defendant having failed to answer, the court was without jurisdiction to render a judgment for an amount in excess of that demanded in the complaint. In this they are mistaken. The rule of the statute that “the relief granted to the plaintiff, if there be no answer, shall not exceed that which he shall have demanded in his complaint” is simply a rule of procedure, intended for the protection of defendants who do not answer, and not a limitation upon the jurisdiction of the court. Harrison v. Union Trust Co., 144 N. Y. 326, 39 N. E. 353.
By asking that the judgment be modified, appellant necessarily assumes that the departure from the prayer of the complaint was merely an irregularity that did not go to the jurisdiction. Chase v. Christianson, 41 Cal. 253. I am of the opinion that whatever of irregularity there may have been in the proceedings to ascertain the amount of the judgment to be rendered was waived by the action of the defendant himself (McClurg v. Hurst, 37 Mo. 144), and that no injustice has been done him by the allowance of an attorney’s fee. The judgment, therefore, in this respect should be affirmed.
I am, however, clearly of the opinion that the judgment, in so far as it directs that the title to the piano shall remain in the plaintiff until the judgment is paid, does not correctly pronounce the law of the case. The provision in the contract that title to the piano should remain in plaintiff until paid for was a condition solely for plaintiff’s security, which he could waive if he chose. Yori v. Cohn, 26 Nev. 228, 65 Pac. 945, 67 Pac. 212. The plaintiff, by bringing his action for the balance due on the purchase price of the piano, voluntarily waived the condition. By such election he treated the transaction as an absolute sale, and immediately upon filing of the complaint title to the instrument vested in the defendant as completely as though the .defendant had made full payment therefor. Waltz v. Silveria, 25 Cal. App. 720, 145 Pac. 169; George J. Birkel Co. v. Nast, 20 Cal. App. 651, 129 Pac. 945; Elsoma v. Moore, 11 Cal. App. 377, 105 Pac. 271. See Ann. Cas. 1917D, 464, note.
*202It is my opinion that the order should be to affirm the judgment as to an attorney’s fee, and that it should be modified with respect to the direction therein that title to the piano remain in plaintiff until the judgment is paid.